Case: 5:19-cv-00900-JRA Doc #: 1-7 Filed: 04/22/19 1 of 2. PageID #: 82




   EXHIBIT 7
                        Case: 5:19-cv-00900-JRA Doc #: 1-7 Filed: 04/22/19 2 of 2. PageID #: 83
                         item America

                          MB Kit Systems Inc.
                          925 Glaser Pkwy
                          Akron, OH 44306
                          USA
                                                                                                         1/8/2018
                          Dear Eveline Nordhauss,
                          We herewith inform you about changes of the current business terms between
                          MB Kit Systems Inc. and item America LLC:


                          MB Kit Systems Inc. will not receive any further discounts from item America LLC and
                          will pay the standard item America list price for all products from item, effective
                          January 8, 2018.
                          The payment terms will not change as of right now: N60 10D 2%, with a credit limit
                          of $ 650,000.00.
                          MB Kit Systems Inc. must return item America LLC all the following items by
                          January 31, 2018, which item handed over to MB Kit Systems Inc. as a sales and
                          marketing support:

                             •   All Part Manager Dongles for Solid Edge
                             •   All exhibits sent to MB Kit Systems Inc. within the past four years. For instance,
                                 the TPS hand exhibit.
                             •   All item Suitcases (Sample Suitcases, MB, Linear, D30, etc.)
                             •   All item catalogs and brochures
                          Furthermore, item America LLC reminds MB Kit Systems Inc. to stop the use of the
                          “item” brand and logo, as well as any media (photos, videos, graphics, drawings,
                          sketches) created and owned by the item Industrietechnik GmbH or item America LLC
                          by January 31, 2018.
                          For instance, but not limited, at any Rockwell Automation presents or publication, on the
                          MB Kit Systems Inc. web/social media sites and in print media. MB Kit Systems Inc. is
                          also not allowed to re-use any packaging material with the item logo on it.
                          item America LLC sees this as a final reminder. In case of disrespect,
                          item America LLC will take further legal steps in consideration to protect the trademark
                          rights of item.
                          Sincerely,

    item America, LLC
 12105 Insurance Way
Hagerstown, MD 21740

              Phone
     +1 301 665 9772      Philipp Herrmann                                            Germain Dufossé
                 Fax      CFO,                                                        CEO
     +1 301 665 9775

               E-Mail
                          Executive VP Sales & Marketing
     sales@item24.us

             Internet
   www.item24us.com


              06/2012
